                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                          CIVIL ACTION NO.: 5:18-cv-00323-D



KIM DEHAVION CASTELL,                               )
                                                    )
                Plaintiff,                          )       ORDER GRANTING JOINT
                                                    )       MOTION TO REFER MATTER
                                                    )       TO MEDIATION
        v.                                          )'
                                                    )
                                                    )
SUNTRUST MORTGAGE, INC.,                            )
                                                    )
                Defendant.                          )



        This matter having come before the Court on the Joint Motion filed by Plaintiff Kim

Dehavion Castell ("Plaintiff') and Defendant Suntrust Mortgage, Inc.    ("D~fendant")   requesting

that the above-captioned matter be referred to mediation to be scheduled and conducted, by

agreement between the Plaintiff and Defendant, on or before March 1, 2019; and it appearing to

the Court that cause exists for the Court to grant the relief requested; and with the agreement of

the parties to this action;

        IT IS HEREBY ORDERED AND AJUDGED THAT:

        1.      The Joint Motion is granted.

        2.      The above-captioned matter is hereby referred to mediation to be scheduled and

conducted, by agreement between the parties, on or before March 1, 2019.

        SO ORDERED. This the '2.0         day ofDecember, 2018.
